EXHIBIT 10(f)
INDEMNIFICATION AGREEMENT
     THIS INDEMNIFICATION AGREEMENT made and entered into this 31st day of July,
2010 (“Agreement”), by and between DeVRY INC., a Delaware corporation, and its
wholly owned subsidiaries (“Company”), and
                                         (“Indemnitee”).
     WHEREAS, highly competent persons are reluctant to serve publicly-held
corporations as directors or in other capacities unless they are provided with
adequate protection through insurance and indemnification against inordinate
risks of claims and actions against them arising out of their service to and
activities on behalf of the corporation; and
     WHEREAS, the difficulties from time to time in obtaining adequate insurance
on a cost effective basis and uncertainties relating to indemnification increase
the difficulty of attracting and retaining such persons; and
     WHEREAS, the Board of Directors has determined that the inability to
attract and retain such persons is detrimental to the best interests of the
Company’s stockholders and that the Company should act to assure such persons
that there will be increased certainty of such protection in the future; and
     WHEREAS, it is reasonable, prudent and necessary for the Company
contractually to obligate itself to indemnify such persons to the fullest extent
permitted by applicable law so they will serve or continue to serve the Company
free from undue concern that they will not be so indemnified; and
     WHEREAS, this Agreement is being entered into as part of the Indemnitee’s
total compensation for serving as a director; and
     WHEREAS, Indemnitee is willing to serve or to continue to serve and to take
on additional service for or on behalf of the Company on the condition that
Indemnitee be so indemnified;
     NOW THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and the Indemnitee do hereby covenant and agree as follows:
     Section 1. Services by Indemnitee. Indemnitee agrees to serve as a director
of the Company and agrees to the indemnification provisions provided for herein.
Indemnitee may at any time and for any reason resign from such position (subject
to any other contractual obligation or other obligation imposed by operation of
law), in which event the Company shall have no obligation under this Agreement
to continue Indemnitee in any such position.
     Section 2. Indemnification. The Company shall indemnify Indemnitee to the
fullest extent permitted by applicable law in effect on the date hereof or as
such laws may from time to time be amended. Without diminishing the scope of the
indemnification provided by this Section 2, the rights of indemnification of
Indemnitee provided hereunder shall include but shall not be limited to those
rights set forth hereinafter, except to the extent expressly prohibited by
applicable law.
     Section 3. Action or Proceeding Other Than an Action by or in the Right of
the Company. Indemnitee shall be entitled to the indemnification rights provided
in this Section if Indemnitee was or is a party or is threatened to be made a
party to any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative, other than an action
by or in the right of the Company, by reason of the fact that Indemnitee is or
was a director, officer, employee or agent of the Company or is or was serving
at the request of the Company as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise.
Pursuant to this Section, Indemnitee shall be indemnified against expenses
(including attorneys’ fees), judgments, fines and amounts paid in settlement
actually and reasonably incurred by

109



--------------------------------------------------------------------------------



 



Indemnitee in connection with such action, suit or proceeding (including, but
not limited to, the investigation, defense or appeal thereof), if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of the Company, and, with respect to any
criminal action or proceeding, had no reasonable cause to believe the conduct
was unlawful; provided, however, the Company shall not be obligated to indemnify
the Indemnitee in connection with any actions, suits or proceedings if the
indemnification relates to any “short-swing” disgorgement or similar liability
arising under Section 16(b) or 16(c) of the Securities Exchange Act of 1934, as
amended, or any rules or regulations promulgated thereunder.
     Section 4. Actions by or in the Right of the Company. Indemnitee shall be
entitled to the indemnification rights provided in this Section if Indemnitee is
a person who was or is a party or is threatened to be made a party to any
threatened, pending or completed action or suit by or in the right of the
Company to procure a judgment in its favor by reason of the fact that Indemnitee
is or was a director, officer, employee or agent of the Company or is or was
serving at the request of the Company as a director, officer, employee or agent
of another corporation, partnership, joint venture, trust or other enterprise.
Pursuant to this Section, Indemnitee shall be indemnified against expenses
(including attorneys’ fees) actually and reasonably incurred by Indemnitee in
connection with the defense or settlement of such action or suit if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of the Company; provided, however, that no
such indemnification shall be made in respect of any claim, issue or matter as
to which Indemnitee shall have been adjudged to be liable to the Company,
unless, and only to the extent that, the Court of Chancery of the State of
Delaware or the court in which such action or suit was brought shall determine
upon application that, despite such adjudication of liability but in view of all
the circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnification for such expenses as such court shall deem proper. The Company
shall not be obligated to indemnify the Indemnitee in connection with any
actions, suits or proceedings if the indemnification relates to any
“short-swing” disgorgement or similar liability arising under Section 16(b) or
16(c) of the Securities Exchange Act of 1934, as amended, or any rules or
regulations promulgated thereunder.
     Section 5. Indemnification for Costs, Charges and Expenses of Successful
Party. Notwithstanding the other provisions of this Agreement, to the extent
that Indemnitee has served as a witness on behalf of the Company or has been
successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in Sections 3 and 4 hereof, or in defense of any claim,
issue or matter therein, Indemnitee shall be indemnified against all expenses
(including attorneys’ fees) actually and reasonably incurred by Indemnitee in
connection therewith.
     Section 6. Partial Indemnification. If Indemnitee is only partially
successful in the defense, investigation, settlement or appeal of any action,
suit, investigation or proceeding described in Section 3 or 4 hereof, and as a
result is not entitled under Section 5 hereof to indemnification by the Company
for the total amount of the expenses (including attorneys’ fees), costs,
judgments, penalties, fines and amounts paid in settlement actually and
reasonably incurred by him, the Company shall nevertheless indemnify Indemnitee,
as a matter of right pursuant to Section 5 hereof, to the extent Indemnitee has
been partially successful.
     Section 7. Determination of Entitlement to Indemnification. Upon written
request by Indemnitee for indemnification pursuant to Section 3 or 4 hereof, the
entitlement of Indemnitee to indemnification pursuant to the terms of this
Agreement shall be determined by the following person or persons who shall be
empowered to make such determination: (a) the Board of Directors of the Company
by a majority vote of the Disinterested Directors (as hereinafter defined), even
though less than a quorum; or (b) by a committee of Disinterested Directors
designated by a majority vote of such Directors, even though less than a quorum;
or (c) if there are no Disinterested Directors, or if the Disinterested
Directors direct by majority vote, by Independent Counsel (as hereinafter
defined) in a written opinion to the Board of Directors, a copy of which shall
be delivered to Indemnitee; or (d) by the stockholders. Such Independent Counsel
shall be selected by the Disinterested Directors by majority vote and approved
by Indemnitee. Upon failure of the Board of Directors to so select

110



--------------------------------------------------------------------------------



 



such Independent Counsel or upon failure of Indemnitee to so approve, such
Independent Counsel shall be selected by the Chancellor of the State of Delaware
or such other person as the Chancellor shall designate to make such selection.
Such determination of entitlement to indemnification shall be made no later than
60 days after receipt by the Company of a written request for indemnification.
Such request shall include documentation or information which is necessary for
such determination and which is reasonably available to Indemnitee. Any costs or
expenses (including attorneys’ fees) incurred by Indemnitee in connection with
Indemnitee’s request for indemnification hereunder shall be borne by the
Company. The Company hereby indemnifies and agrees to hold Indemnitee harmless
therefore irrespective of the outcome of the determination of Indemnitee’s
entitlement to indemnification. If the person making such determination shall
determine that Indemnitee is entitled to indemnification as to part (but not
all) of the application for indemnification, such person shall reasonably
prorate such partial indemnification among such claims, issues or matters.
     Section 8. Presumptions and Effect of Certain Proceedings. The Secretary of
the Company shall, promptly upon receipt of Indemnitee’s request for
indemnification, advise in writing the Board of Directors or such other person
or persons empowered to make the determination as provided in Section 7 that
Indemnitee has made such request for indemnification. Upon making such request
for indemnification, Indemnitee shall be presumed to be entitled to
indemnification hereunder and the Company shall have the burden of proof in the
making of any determination contrary to such presumption. If the person or
persons so empowered to make such determination shall have failed to make the
requested indemnification within 60 days after receipt by the Company of such
request, the requisite determination of entitlement to indemnification shall be
deemed to have been made and Indemnitee shall be absolutely entitled to such
indemnification, absent actual and material fraud in the request for
indemnification. The termination of any action, suit, investigation or
proceeding described in Section 3 or 4 hereof by judgment, order, settlement or
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself (a) create a presumption that Indemnitee did not act in good faith and in
a manner which Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company, and, with respect to any criminal action or
proceeding, that Indemnitee had reasonable cause to believe that Indemnitee’s
conduct was unlawful or (b) otherwise adversely affect the rights of Indemnitee
to indemnification except as may be provided herein.
     Section 9. Advancement of Expenses and Costs. All reasonable expenses and
costs incurred by Indemnitee (including attorneys’ fees, retainers and advances
of disbursements required of Indemnitee) shall be paid by the Company in advance
of the final disposition of such action, suit or proceeding at the request of
Indemnitee within twenty days after the receipt by the Company of a statement or
statements from Indemnitee requesting such advance or advances from time to
time. Indemnitee’s entitlement to such expenses shall include those incurred in
connection with any proceeding by Indemnitee seeking an adjudication pursuant to
this Agreement. Such statement or statements shall reasonably evidence the
expenses and costs incurred by him in connection therewith and shall include or
be accompanied by an undertaking by or on behalf of Indemnitee to repay such
amount if it is ultimately determined that Indemnitee is not entitled to be
indemnified against such expenses and costs by the Company as provided by this
Agreement or otherwise.
     Section 10. Remedies of Indemnitee in Cases of Determination not to
Indemnify or to Advance Expenses. In the event that a determination is made that
Indemnitee is not entitled to indemnification hereunder or if payment has not
been timely made following a determination of entitlement to indemnification
pursuant to Sections 7 and 8, or if expenses are not advanced pursuant to
Section 9, Indemnitee shall be entitled to a final adjudication in an
appropriate court of the State of Delaware or any other court of competent
jurisdiction of Indemnitee’s entitlement to such indemnification or advance. The
Company shall not oppose Indemnitee’s right to seek any such adjudication. Such
judicial proceeding shall made de novo and Indemnitee shall not be prejudiced by
reason of a determination (if so made) that Indemnitee is not entitled to
indemnification. If a determination is made or deemed to have been made pursuant
to the terms of Section 7 or Section 8 hereof that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination and is
precluded from asserting that such determination has not been made or that the
procedure by which such determination

111



--------------------------------------------------------------------------------



 



was made is valid, binding and enforceable. The Company further agrees to
stipulate in any such court that the Company is bound by all the provisions of
this Agreement and is precluded from making any assertion to the contrary. If
the court shall determine that Indemnitee is entitled to any indemnification
hereunder, the Company shall pay all reasonable expenses (including attorneys’
fees) and costs actually incurred by Indemnitee in connection with such
adjudication (including, but not limited to, any appellate proceedings).
     Section 11. Other Rights to Indemnification. The indemnification and
advancement of expenses (including attorneys’ fees) provided by this Agreement
shall not be deemed exclusive of any other rights to which Indemnitee may now or
in the future be entitled under any provision of the Company’s Certificate of
Incorporation or By-Laws, any agreement, a vote of stockholders or of the
Disinterested Directors, any provision of law or otherwise.
     Section 12. Attorneys’ Fees and Other Expenses to Enforce Agreement. In the
event that Indemnitee is subject to or intervenes in any proceeding in which the
validity or enforceability of this Agreement is at issue or seeks an
adjudication or award in arbitration to enforce Indemnitee’s rights under, or to
recover damages for breach of, this Agreement, Indemnitee, if Indemnitee
prevails in whole or in part in such action, shall be entitled to recover from
the Company, and shall be indemnified by the Company against, any actual
expenses for attorneys’ fees and disbursements reasonably incurred by him.
     Section 13. Duration of Agreement. This Agreement shall continue until and
terminate upon the later of (a) 10 years after Indemnitee has ceased to occupy
any of the positions or have any of the relationships described in Section 3 or
4 of this Agreement or (b) the final termination of all pending or threatened
actions, suits, proceedings or investigations with respect to Indemnitee. This
Agreement shall be binding upon the Company and its successors and assigns and
shall inure to the benefit of Indemnitee and Indemnitee’s spouse, assigns,
heirs, devisees, executors, administrators or other legal representatives.
     Section 14. Supersedes Prior Agreements. This Agreement replaces and
supersedes any other agreement or agreements, oral or written, that the Company
may have with Indemnitee with respect to the subject matter covered by this
Agreement.
     Section 15. Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including without limitation, all portions of any paragraphs of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable.
     Section 16. Identical Counterparts. This Agreement may be executed in one
or more counterparts, each of which shall for all purposes be deemed to be an
original, but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.
     Section 17. Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
     Section 18. Definitions. For purposes of this Agreement:

112



--------------------------------------------------------------------------------



 



     (a) “Disinterested Director” shall mean a director of the Company who is
not or was not a party to the action, suit, investigation or proceeding in
respect of which indemnification is being sought by Indemnitee.
     (b) “Independent Counsel” shall mean a law firm or a member of a law firm
that neither is presently nor in the past five years has been retained to
represent (i) the Company or Indemnitee in any matter material to either such
party or (ii) any other party to the action, suit, investigation or proceeding
giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s right to indemnification under this
Agreement.
     (c) “other entity” shall include employee benefit plans, references to
“fines” shall include any excise taxes assessed on a person with respect to any
employee benefit plan; and references to “serving at the request of the Company”
shall include any service as a director, officer, employee or agent of the
Company which imposes duties on, or involves services by, such director,
officer, employee, agent or fiduciary with respect to an employee benefit plan,
its participants or beneficiaries; and a person who acted in good faith and in
manner such person reasonably believed to be in the interest of the participants
and beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interests of the Company”.
     Section 19. Modification and Waiver. No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.
     Section 20. Notice by Indemnitee. Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any matter
which may be subject to indemnification covered hereunder, either civil,
criminal or investigative.
     Section 21. Notices. Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given (a) upon personal delivery to the party to be notified, (b) on
the fifth business day after deposit with the United States Post Office, by
registered or certified mail, postage prepaid, (c) on the next business day
after dispatch via nationally recognized overnight courier or (d) upon
confirmation by the party to be put on notice of receipt of transmission by
facsimile, all addressed to the party to be notified at the address indicated
for such party below, or at such other address as such party may designate by
ten (10) days’ advance written notice to the other parties. Notices should be
provided in accordance with this Section at the following addresses:

  (a)  
if to Indemnitee, to:
       
 
     
 
     
 
    (b)  
if to the Company, to:
       
DeVRY INC.
3005 Highland Parkway
Downers Grove, Illinois 60515
Attention: General Counsel

113



--------------------------------------------------------------------------------



 



     Section 22. Governing Law. The parties agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
day and year first above written.

            DEVRY INC.
      By:             INDEMNITEE
           

114